Per Curiam.

We adopt the findings of fact and conclusions of the board. Respondent is hereby suspended from the practice of law in Ohio for six months with the entire six months stayed, provided that respondent shall pay restitution of $6,000 to members of the Arnold group and $6,000 to Dowlen within ninety days of this order. Costs taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur,
Moyer, C.J., dissents because he would not stay the six-month suspension.